Dismissed and Opinion filed June 13, 2002








Dismissed and Opinion filed June 13, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00436-CR
____________
 
DWANNA LACHELL DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 232nd District Court
Harris County, Texas
Trial
Court Cause No. 698,312
 

 
M E M O R A N D U M  O
P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct
the Clerk of the Court to issue the mandate of the Court immediately.
PER CURIAM
 
Judgment rendered
and Opinion filed June 13, 2002.
Panel consists of
Chief Justice Brister and Justices Anderson and Frost.
Do not publish ‑
Tex. R. App. P. 47.3(b).